 615319 NLRB No. 82GREAT LAKES WINDOW, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2This statement was made more than 6 months prior to the filingof this unfair labor practice charge and is not alleged to violate the
Act.Great Lakes Window, Inc. a Subsidiary of Ply GemIndustries and Aubry Stallworth. Case 8±CA±26402October 31, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn May 10, 1995, Administrative Law JudgeGeorge F. McInerny issued the attached decision. The
Respondent and the General Counsel filed exceptions
and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-memberpanel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings,1and conclusionsonly to the extent consistent with this Decision and
Order.A. Background1. The judge found, and no party disputes, that theRespondent knew that its employee, Aubry Stallworth,
was an active union supporter. Thus, in 1993,
Stallworth openly supported Aluminum, Brick and
Glass Workers International Union (the Union) during
that Union's campaign to represent employees of the
Respondent. In August 1993, after Stallworth ex-
pressed his support for the Union, the Respondent's
operations vice president, Gary Delman, told Stal-
lworth that the latter knew ``what happens to people
who more or less support the Union.''2Further, in No-vember 1993, Stallworth served as the Union's ob-
server in a Board-conducted election that the Union
lost, 240±170.2. The judge also found that about January 7, 1994,the Respondent violated Section 8(a)(1) when Delman
and manufacturing manager, Larry Vandevelde, di-
rectly and impliedly threatened Stallworth and other
employees with retaliation and discharge because of
their union or other protected activities. Specifically,
the judge found that, when Stallworth attempted to act
as a witness for two employees who were protesting
the Respondent's application of its no-fault attendance
policy, Vandevelde swore at the employees, tellingthem to ``quit crying and if [they] didn't like it, [they]could just quit.'' In addition, Delman accused the em-
ployees of ``starting trouble again.'' Later, Delman
also told Stallworth that he was sick of troublemakers
causing trouble, and that ``[e]ventually all the trouble-
makers will be gone and I'll be here and then the plant
can get back to normal.''The judge found that these statements violated Sec-tion 8(a)(1), and the Respondent did not except.3. The judge next determined, and we agree, thatbased on Stallworth's union and protected activities,
Delman's August 1993 statement to Stallworth, and the
8(a)(1) violations, the General Counsel established a
prima facie case that the Respondent's December 1993
suspension and January 1994 termination of Stallworth
were unlawfully motivated. See Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982). As found by
the judge, the burden then shifted to the Respondent
to establish that, regardless of his union or protected
activities, Stallworth nonetheless would have been dis-
ciplined and discharged.The Respondent argued to the judge that it had metits Wright Line burden by establishing that, in anyevent, Stallworth would have been suspended and dis-
charged under its 75-point attendance policy. The Re-
spondent asserted that under this attendance policy,
employees accumulating 65 points in a 6-month period
were suspended for 2 weeks, and those assessed 75
points during the same period were terminated. The
Respondent further contended that, during his last 6
months of employment, Stallworth had accumulated 74
points by December 10, and 75 points by January 26,
1994. On this basis, the Respondent argued that it law-
fully suspended and discharged him.The judge found that Stallworth, an otherwise goodworker, had chronic attendance problems. The judge
further determined that the Respondent had warned
Stallworth about the problem three times in 1992 and
twice in 1993. Additionally, the judge found that: (1)
the Respondent maintained a 6-month, 75-point attend-
ance policy; (2) between July 1 and December 10,
1993, Stallworth received 74 points for tardiness and
absences; and (3) on January 26, 1994, Stallworth was
assessed an additional point for arriving late. Notwith-
standing these findings, however, the judge rejected
the Respondent's defense. Based on his own calcula-
tions and interpretation of how points should be tab-
ulated under the Respondent's attendance policy, the
judge determined that Stallworth had not accumulated
enough points to warrant either his suspension or dis-
charge. Further, because the Respondent's attendance
policy was its sole defense to allegations that it unlaw-
fully suspended and discharged Stallworth, the judge
concluded that the Respondent had failed to rebut the
prima facie case.VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3A maximum of eight points could be assessed in any 1 day.4Under the 90-point policy, the following discipline was imposed:45 pointsfirst warning

55 pointssecond warning

72 points3 days' suspension without pay

80 pointsfinal warning; 2 weeks'
suspension without pay60 day probationary period (anypoints accumulated during the
probationary period causing grand
total to equal or exceed 90 will
result in involuntary separation
from employment)90 pointsinvoluntary separation from
employmentAccumulation of 80±89 pointsmore than once in a 12-month
period is basis for termination5R. Exh. 4. G.C. Exh. 3.6G.C. Exh. 4. Contrary to the judge, the 90-point policy specifiedthat points accrued in the least current month would be ``dropped,''
not ``deducted'' or ``subtracted.'' The distinction between this termi-
nology, as interpreted by the judge, may be significant, as illustrated
by the following:MonthPoints accumulated
Nov. 199220 dropped

Dec. 19926
Jan. 199310
Feb. 19933

Mar. 199311

Apr. 199316

May 199318
Under the system specified in the 90-point policy, points accruedduring the 6-month period of December through May would be tal-
lied and November's points would drop off, i.e., not be counted.
This would result in 64 points and a second warning under the 90-
point system. If, however, as construed by the judge, November's
points were subtracted from the December through May total, the
employee's points would be reduced to 44 (64±20), and no discipline
would attach.As discussed below, there is no evidence that the Respondent everused the judge's subtraction system when tabulating points under its
attendance policy.7R. Exh. 6.8There is no evidence or claim that the attendance policy was re-vised in response to the Union's organizational drive, or that it was
otherwise unlawfully motivated.The Respondent excepts. It asserts, among otherthings, that the judge: (1) improperly substituted his
own interpretation of the Respondent's attendance pol-
icy for the one specified in that policy and consistently
followed by the Respondent; and (2) incorrectly failed
to find that Stallworth was lawfully suspended and ter-
minated under the policy. For the following reasons,
we find merit in the Respondent's exceptions.B. Attendance Policies1. The 90-point policyPrior to July 1, 1993, the Respondent maintained a90-point, no-fault, attendance policy under which em-
ployees were assessed points for absenteeism or tardi-
ness. Under this policy, employees accumulated points
each time that they failed to clock in or out, were
more than 3 minutes late for work, left early, ormissed work.3When an employee's points reachedspecified levels during a 6-month period, progressive
discipline was imposed, culminating in discharge at 90
points.4Employees, including Stallworth, were in-formed of the 90-point attendance policy, and were
provided copies of it upon hire.5The 90-point policy specifically provided that pointswould be tabulated by totaling them ``for a six-month
rolling period (most current month shall be added and
the least current month shall be dropped to keep theperiod current and equal to six months.)''(Emphasis
added.)6Pursuant to this formula, the Respondentissued Stallworth a first warning, dated June 11, 1993,after he had accumulated 45 points in the rolling, 6-
month period beginning in January 1993.72. The 75-point policyIn July 1993, the Respondent modified its attend-ance policy by reducing from 90 to 75 the point total
warranting discharge.8The Respondent notified em-ployees of the revised policy July 6 in letters stating
that: (1) the point scale has been reduced by 15 points;
(2)``[a]ll the rules of the attendance system ... re-

main the same;'' and (3) discipline is adjusted as fol-
lows:30 points1st warning
40 points2d warning

57 points3 days' suspension without
pay65 points2 weeks' suspension
without pay and 60 day
probation upon return to
work, during which time
any points accumulated
causing the grand total to
equal or exceed 75 will
result in involuntary
separation from
employment75 pointsinvoluntary separation from
employmentVerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 617GREAT LAKES WINDOW, INC.9Contrary to the judge, we do not find that the Respondent evermaintained a contrary position.10In recomputing Stallworth's points, the Respondent:(1) droppedpoints he was assessed in January 1993; (2) totaled points he ac-
crued from February until July; and (3) credited him with a 15-point
drop:Jan. 19931 dropped

Feb. 199315

Mar. 19936

Apr. 199318

May 19935

Jun. 19934

July 1993-
l
48-15 = 33 pointsContrary to the judge's tabulations, we find that these 33 pointsreflected Stallworth's 6-month total as of July 1, 1993. This total
was not a static figure to be reused when measuring Stallworth's
subsequent point accumulations.11Although not explicitly set forth in the July 6 letter, the Re-spondent asserts that the 15-point deduction was a maximum and not
a guaranteed reduction. Thus, according to the Respondent, employ-
ees who accumulated fewer than 15 points in the 6-month period
prior to July 1, 1993, had their points reduced to zero. They did not,
however, receive negative point credits to offset future point accu-
mulations.12R. Exh. 7. Stallworth was not presented with this warning untilSeptember 10, 1993.13Although Stallworth's warning was dated August 31, it appearsthat two points he was assessed on August 30 and 31 were not
added to the tabulated points.14The judge incorrectly stated that Stallworth accumulated fourrather than five points in September 1993.15The Respondent offered into evidence the attendance records of22 employees, besides Stallworth, whom it discharged between No-
vember 1993 and March 1994 for violating its attendance policy.
The General Counsel argued that the records of 15 of these employ-
ees were irrelevant because they related to employees who were in
probationary status, subject to different time and point formulations.
The record establishes that 13 of the 22 employees apparently were
probationary workers terminated within their first 90 days of em-
ployment, after accumulating fewer than 75 points. However, evenas to these 13, it is relevant that the Respondent calculated their
points in the same manner as it did Stallworth's. Further, as to the
remaining nine discharged employees: Michelle Leu, Lorenzo
Vargas, Sam Viengmany, Ed (Jack) King, Miran Gunnels, AaronContinuedBy stating that the attendance-policy rules remainedthe same, the Respondent explicitly continued the roll-
ing, 6-month period for calculating points and the sys-
tem whereby points in the least current month are
``dropped.''9To prevent employees from being unfairly penalizedby the change to the newly reduced point system, the
Respondent, as it informed employees in the July 6 let-
ters, recomputed their points to ``reflect[] the 15 point
drop with the new scale, as well as the points you
dropped from the least current of your six-month roll-ing period.'' (Emphasis added.) According to
Stallworth's letter, as of July 1 his recomputed 6-
month total was 33 points.10Without this 15-pointdrop, Stallworth would have carried 48 points into the
new system and immediately been subject to a second
warning on the scale of progressive discipline.The Respondent asserts that the 15-point drop speci-fied in the July 6 letter was not a continuing deduc-
tion, but applied only to points assessed under the 90-
point policy. Thus, contends the Respondent, when the
6-month period for tabulating points included periods
covered by the 90-point system, it deducted up to 15
accumulated points.11Beginning in December 1993,however, once the 75-point system had been in effect
for 6 months, the Respondent asserts that the 15-point
drop ceased and points were to be tabulated on a
straight, 75-point basis.The Respondent tabulated Stallworth's points con-sistent with this interpretation of the 75-point policy.
Thus, in late August 1993, Stallworth was assessed a
second warning after accumulating 42 points in the
preceding 6 months.12As evidenced by Stallworth'sattendance records, the Respondent tabulatedStallworth's points by: (1) dropping points earned in
February 1993; (2) adding points accumulated from
March through August 1993; and (3) dropping 15
points earned prior to July 1.13Thus, because the 6-month period on which the warning was based in-
cluded months governed by the 90-point system, the
Respondent deducted 15 points from Stallworth's total.Conversely, when Stallworth was disciplined in De-cember 1993 and January 1994, it was for periods aris-
ing solely under the 75-point system. In these in-
stances, the Respondent did not deduct 15 points from
his 6-month totals. Instead, based on the following
computations, it placed Stallworth on 2-weeks' suspen-
sion on December 10, 1993, for accumulating 73
points:June 19934 dropped
July 199316

Aug. 199310

Sept. 19935
14Oct. 199315

Nov. 199310

Dec. 199317
l
73 pointsFollowing this suspension, Stallworth was placed onprobation for 60 days, as specified in the July 6 letter.
Any additional points Stallworth earned under the pol-
icy, while on probation, would be added to the 73 al-
ready accumulated. Accordingly, when Stallworth re-
ceived additional points for tardiness on December 10
and January 26Ðbringing his total to 75Ðhe was ter-
minated.Even more significantly, the Respondent applied itsattendance policy in the same manner to other employ-
ees. The uncontroverted evidence establishes that the
Respondent discharged nine other employees between
November 1993 and March 1994 for similar violations
of its 75-point attendance policy.15Eight of these em-VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Nagy, Art Cornelius, Bruce Stahl, and Dana Burchell, the evidencedemonstrates that the Respondent applied its attendance policy in the
same manner as it did to Stallworth.16Although there are some minor mathematical errors in therecords of these employees, there is nothing that undercuts our find-
ing that the Respondent used the same basis for calculating their
points as it did Stallworth's.17Some employees, like Leu, had accumulated more than 75points at the time of their discharge. This was typically caused by
the fact that they missed their final day of work, resulting in 8 addi-
tional pointsÐmore than was required for discharge.18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ployees, like Stallworth, were discharged after the 75-point policy had been in effect for at least 6 months.
As to each of these employees, the Respondent com-
puted their points by: (1) dropping off (but not sub-
tracting) points earned in the month immediately pre-
ceding the 6-month period; and (2) totaling the points
they earned in the most recent 6-month period. No 15-
point deduction was given.16For example, the recordsof Michelle Leu reflect that she was terminated on De-
cember 20, 1993, based on the following accumulation
of points:June 19932 dropped
July 199314

Aug. 19938

Sept. 19934

Oct. 199310
Nov. 199321

Dec. 199324
l
81 points17Finally, the discharge of the ninth employee,Lorenzo VargasÐwho was terminated for points accu-
mulated under both the 90- and 75-point systemsÐis
consistent with the Respondent's interpretation of its
attendance policy. Thus, Vargas' points during the roll-
ing, 6-month period were tabulated (including the pe-
riod he was on probation), points in the month imme-
diately preceding the 6-month period were dropped,
and a 15-point deduction was taken for points earned
prior to July 1, 1993.Mar. 19930 dropped
Apr. 199311

May 199310

June 199318

July 199333

Aug. 199313

Sept. 19930 (2-week suspension;
Vargas on probation until
Nov. 13, 1993)Oct. 19932

Nov. 5, 19938
l
95-15 point credit = 80pointsBased on the foregoing we find that the Respondentconsistently applied its attendance policies by: (1) add-
ing points assessed during the most recent 6-month pe-
riod; (2) dropping points from the month immediately
preceding this 6-month period; and (3) deducting up to
15 points under the 75-point system when the 6-month
period included points earned under the preceding 90-
point system. We further find that the Respondent uni-
formly applied this system to its employees, including
Stallworth. Finally, we conclude that under this sys-
tem, Stallworth had accumulated sufficient points for
suspension in December 1993 and discharge in January
1994. In these circumstances we find, contrary to the
judge, that the Respondent has rebutted the General
Counsel's prima facie case by establishing that, regard-
less of Stallworth's union or other protected activities,
he nonetheless would have been suspended and dis-
charged under the Respondent's attendance policy.Accordingly, we dismiss allegations that the Re-spondent violated Section 8(a)(3) and (1) by suspend-
ing and terminating Stallworth. We have modified the
judges proposed Order and notice consistent with this
finding.ORDERThe National Labor Relations Board orders that theRespondent, Great Lake Windows, Inc. a Subsidiary of
Ply Gem Industries, Toledo, Ohio, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Impliedly threatening its employees with retalia-tion because of their participation in union or other
protected concerted activities.(b) Directly threatening any employee with dis-charge because of his union or protected concerted ac-
tivities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its facility in Toledo, Ohio, copies of theattached notice marked ``Appendix.''18Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 619GREAT LAKES WINDOW, INC.1This case was originally consolidated with two other cases, Case8±CA±26400, filed by Brian Edward Brazleton, and Case 8±CA±
26401, filed by Bernard Griffin, individuals, against this same em-
ployer. At the hearing on December 5, 1994, the General Counsel
represented to me that the parties had agreed to settlements in Cases
8±CA±26400 and 8±CA±26401. I approved these settlements and,upon motion of the General Counsel under the date of January 9,
1995, stating that the undertakings of the parties under the settlement
agreements had been fullfilled, I ordered the severance of Cases 8±
CA±26400 and 8±CA±26401 from Case 8±CA±26402; and approved
the withdrawal of the two prior cases, and the withdrawal of those
portions of the complaint dealing with those two cases.spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
impliedly threaten our employeeswith retaliation for engaging in union or other pro-
tected concerted activities.WEWILLNOT
directly threaten our employees withdischarge for engaging in union or other protected con-
certed activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.GREATLAKESWINDOW, INC. ASUB-SIDIARYOF
PLYGEMINDUSTRIESMark F. Neubecker, Esq., for the General Counsel.John A. Lawrence, Esq. (Richmond, Lawrence, Mann,Greene, Arbiter and Chlzever), of Beverly Hills, Califor-nia, for the Respondent.Aubry Stallworth, of Holland, Ohio, pro se, for the ChargingParty.DECISIONGEORGEF. MCINERNY, Administrative Law Judge. Basedupon a charge filed on May 24, 1994, by Aubry Stallworth,
an individual (the Charging Party or Stallworth), the Re-
gional Director for Region 8 (the Regional Director), of the
National Labor Relations Boardand the Board, issued a con-
solidated complaint1. A subsidiary of Ply Gems Industries(the Company or Respondent) had violated certain provisionsof the National Labor Relations Act (the Act). The Respond-
ent filed a timely answer in which it denied the commission
of any unfair labor practices.Pursuant to notice contained in the consolidated complaint,a hearing was held before me in Toledo, Ohio, on December
5, 1995, at which the General Counsel and the Respondent
were repesented by counsel, and the Charging Party rep-
resented himself. All parties had the opportunity to present
testimony and documentary evidence, to examine and cross-
examine witnesses, to make motions and offers of proof, and
to argue orally.After the conclusion of the hearing, the Respondent andthe General Counsel filed briefs, which have been carefully
considered.Now, based upon the entire record of this case, includingmy observations of the witnesses, and their demeanor, I
make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company is a Delaware corporation with an officeand plant in Toledo, Ohio, where it has been at all times ma-
terial engaged in the manufacture and sale of windows and
window products. It annually ships from its Toledo location
goods valued at over $50,000 directly to points outside of the
State of Ohio. The complaint alleges, the answer admits, and
I find that the Company is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. LABORORGANIZATION
The complaint alleges, and the parties stipulated at thehearing, that the Aluminum, Brick and Glass Workers Inter-
national Union (the Union) is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Union CampaignBeginning in the late spring of 1993, the Union began anorganizing campaign among the Company's workers. There
were about 375 to 400 full-time employees at that time in-
cluding about eight people in the maintenance department.Aubry Stallworth was hired in September 1988, and sometime later he moved to the maintenance department. During
the union campaign Stallworth testified that he signed an au-
thorization card for the Union, wore union buttons and insig-
nia and had conversations with his supervisor, Steve Danko,
and Operations Vice President Gary Delman where he
expresssed his loyalty to the Union. After a conversation in
which Stallworth and Delman indicated their opposing views
about the Union, sometime in August 1993, Delman con-
cluded the talk by telling Stallworth that with the Union inVerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Spelled ``Vanderbilt'' in the transcript, and ``Van Der Veld'' inthe complaint and the General Counsel's brief.3It was not clear what the poking consisted of, but it may havebeen for emphasis.4Knowing from my own experience that there can be a numberof perfectly logical and legitimate reasons why a lawyer may notwish to call a witness, I am hesitant to draw inferences that the testi-
mony of witnesses like Delman and Van De Velde would have been
inconsistent with the position of the Respondent. It is enough, in
this, as in many other cases, that these witnesses did not testify,
leaving credible testimony unrebutted, in order for me to draw a
conclusion adverse to the position of Respondent.or out, he would always be there, and that Stallworth knew``what happens to people who more or less support the
Union.'' At the union election on November 12, 1993,
Stallworth served as a union observer. In spite of
Stallworth's support, the Union lost the election by 70 votes.B. The January 7, 1994 IncidentOn January 7, 1994, Stallworth accompanied two otheremployees, Brad Jones and Otis Braggs, to Gary Delman's
office during their morning break. Braggs and Jones had ob-
jections to the Company's application of the no-fault point
system which it maintained as part of its attendance policy.
When Jones and Braggs began to discuss their grievance
with Delman, the latter asked Stallworth what he was doing
there. Stallworth replied that he was a ``witness.'' Delman
retorted that ``they don't need no damn witness.'' Stallworth
said that he was on his break anyway, that he might as well
listen in. Delman then asked ``what the hell were they doing
there. It looks like you-all are starting trouble again.'' The
employees said noÐthey were not trying to start trouble.
They just wanted some understanding of how the point sys-
tem worked.At this point Larry Van De Velde,2the Company's manu-facturing manager, came in. He joined the discussion by say-
ing that the employees shouldn't be there. Stallworth said
that the employees had tried to explain why they were there.
Then Van De Velde started ``cussing them out.'' He and
Delman told the employees to ``quit crying or just quit.''
Stallworth testified that he said they had come to the office
under the Company's ``open door'' policy to discuss the
point system, but that the management people were treating
them not like men, but like they weren't even working there.
Van De Velde continued cursing at them, so, seeing that
their break was nearly over, the employees went back to
work.Later that morning Delman came down to whereStallworth was working. According to Stallworth, Delman
said he was ``sick of you always causing trouble.'' Delman
then began to ``poke'' Stallworth.3Stallworth asked him tostop, and tried to explain that they were just trying to use
the open door policy. Delman said, again, that he was sick
of ``troublemakers, causing trouble, trying to keep stuff up.''
He then added that the complaint the employees were trying
to talk about had no merit anyway, that the computer showed
that their position was in error. Delman concluded by saying
that ``Eventually all the troublemakers will be gone and I'll
still be here and then the plant can get back to normal.''Neither Delman nor Van De Velde testified in this pro-ceeding. Kate Baker, manager of human relations for the
Company, testified that Delman had left the Company's em-
ploy in August 1994, and Van De Velde left in September
1994. Baker said that she did not know where they were
working, but she did know that both of them still lived in
the Toledo area. The Company, according to Baker, did not
try to get hold of them for this hearing.4I find the testimony of Stallworth in this area to be forth-right and candid, and I find that Delman and Van De Velde
did make the statements ascribed to them in Stallworth's tes-
timony. These statements contain, in the case of Van De
Velde, indirect threats to punish the ``troublemakers,'' and in
Delman's case, direct threats to discharge Stallworth as a
particular ``troublemaker'' Maremont Corp., 294 NLRB 11(1989).I find that the General Counsel has established a primafacie case through Stallworth's testimony, Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert
denied 455 U.S. 989 (1982), and since the Respondent has
presented no evidence in contradiction of that prima facie
case, I find that by impliedly threatening Stallworth, Jones,
and Braggs on the morning of January 7, 1994, the Respond-
ent has violated Section 8(a)(1) of the Act. I find, also, that
by directly threatening Stallworth with discharge later on the
morning of January 7, 1994, the Respondent has violated
Section 8(a)(1) of the Act.C. Stallworth's DischargeStallworth was a good worker, but he had a problem withattendance. Steve Danko, Stallworth's supervisor in mainte-
nance, testified that, aside from attendance, he had no prob-
lems with Stallworth as a worker. But Stallworth was con-
stantly on the edge as far as attendance was concerned. At-
tendance records submitted by Respondent (R. Exhs. 1 and
2) show that in 1992 he was warned three times about at-
tendance, and in 1993 he was warned twice.As far as the 1993 attendance figures were concernedStallworth testified that he felt that his reporting times were
being juggled by his supervisors, thus leaving him vulnerable
to tardiness. However, his testimony was really based on sus-
picion rather than fact. Both Steve Danko, his immediate su-
pervisor, and Andy Gonzalez, the plant superintendent in
1993, denied that Stallworth's shift had been varied, as he
had thought. Without any corroboration, or records, I feel
that he was mistaken about this.The records show that Stallworth was late quite often in1993. Under the Company's employment policy he was
given a first warning on July 16, and a second warning on
September 10. Then, in December, Stallworth ran into a
problem with the law. According to his testimony, he got a
traffic ticket on December 2, and had to go to court on De-
cember 3. He said that he went to Danko's house the
evening of the second and asked if he could use a vacation
day for December 3. Danko said yes, but later turned him
down. Danko recalled that Stallworth came to his home, and
asked him if he could use a vacation day but that he told
Stallworth that it was against company policy to grant per-
mission of this sort while at home. It had to be done in the
office at the plant.In any event, Stallworth had to spend Friday the third ofDecember in jail, and had to return to court on Monday, De-
cember 6. He then missed another full day of work.VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 621GREAT LAKES WINDOW, INC.5See sec. III,D, below for a discussion of this system.6Gonzalez testified that the Company does make allowances fortardiness in heavy snow storms, but January 26 was not one of those
days.7In Stallworth's case, this last would have been one point whichhe had received in January 1993.8I appreciate counsel's elicitation from Schmidt through leadingquestions of testimony that the 15-point deduction was the only de-
duction she would make in calculating point totals, and there was
some sort of unexplained ``timeframe'' which was crossed between
July and December 1993. There is no basis in the record for these
questions or answers. I do not doubt that Schmidt was quoting fig-
ures given to her by her supervisor, Karen Licinski, but Schmidt her-
self showed little familiarity with the process of adding and dropping
points as the year progressed. She was, in addition, an extremely
suggestible witness, answering affirmatively to almost any question.
I do not consider her to be a credible or reliable witness. Licinski
did not testify here.Under the Respondent's no-fault point system,5Stallworthwould have received 16 points (at 8 points for each 8-hour
day missed for December 3 and 6). According to figures
which Gonzalez and Danko received from the Company's
human relations office, by December 9 he had only two
more points to go for discharge. Under their system of pro-
gressive discipline, Stallworth was called into the office by
Gonzelez and Danko on December 10, and given a 2-week
suspension. He also had been late again on December 10, so,
at this stage, he had only one point left before he would be
discharged.After his suspension, Stallworth returned to work on De-cember 27. He had some problems in avoiding the final at-
tendance point, managing to use 2 days of sick leave in one-
half day segments on January 6, 8, 9, and 17, 1994, to avoid
receiving a point. But, on January 26, it snowed in Toledo,
and Stallworth, although he tried to leave home early, did not
make it, punched in 7 minutes late, and was discharged.6D. The Company's Attendance PolicyThe Company's attendance policy was set out in an em-ployee handbook given to all employees. Basically, it pro-
vided for a system of points to be given if an employee was
late, left early, or was absent. These points were given re-
gardless of the reason. Absences or tardiness should have
been reported to a supervisor, but that notice did not exempt
the employee from receiving points.Once given, points were to be deducted from an employ-ee's total on a rotating 6-month basis. Points for the current
month would be added, and at the same time, points given
in the sixth month previous, would be deducted.In July 1993, the total of points required for discharge wasreduced from 90 to 75. At the same time 15 points were de-
ducted from employees' totals, in order to be fair to the em-
ployees. A new system of warnings was also instituted, pro-
viding for a first warning with 40 points; 2 days' suspension
without pay for 57 points; 2 weeks' suspension without pay
for 65 points, along with a 60-day probation period after the
suspension was served; and discharge for 75 points.Stallworth received a notice of these changes together witha statement of his points as of July 1, 1993. He was given
33 points, which reflected the lowering of 15 points on ac-
count of the decrease of the total required for discharge from
90 to 75, together with the points dropped from the least cur-
rent of the 6-month ``rolling period.''7During this hearing Stallworth asserted that something waswrong with the way his points had been calculated by the
Company, which resulted in a total of 74 points on Decem-
ber 10. He didn't know exactly what the problem was, but
neither did the General Counsel, or Respondent's counsel, or
myself. Indeed, Angela Schmidt, the clerk responsible for
keeping attendance records, was very hazy on just how the
computations of points were made.The Respondent, in its brief, maintains that the July 1,1993 revision in the point system, by reducing the total ofpoints for individuals by 15, in effect abolished the rollingpoint deduction period. Thus, from July 1, 1993, employees
could only accumulate points, and that the sixth month points
were no longer dropped at the begining of the current month.Using this new standard according to Respondent's argu-ment, Stallworth started with 33 points as of July 1, 1993.
He then acquired 16 in July, 10 in August, 4 in September,
15 in October, 10 in November, and 18 up to December 10,
for a total of 74 with no deductions for any rolling point de-
duction period.The problem with this theory of the case is that I do notfind anywhere in this record, anything in the transcript or ex-
hibits, that shows that the rolling period was discontinued or
that there would, after July 1, 1993, be no deduction of
points for the sixth previous month.In fact, just the opposite seems to be the case. In a memo-randum to Stallworth from Gary (Delman) dated July 6,
1993, anouncing the new point system (G.C. Exh. 4), it is
stated, after mentioning the 15-point deduction: ``All the
rules of the attendance system and attendance bonuses re-
main the same,'' and, after setting out the warning levels,
goes on to say ``Your total below reflects the 15 point drop
with the new scale, as well as the points you dropped from
the least current of your 6-month rolling period.''Angela Schmidt, who transferred from payroll to humanrelations only in September 1993, indicated that her duties
included the preparation and maintenance of daily attendence
records. She identified her writing on Stallworth's 1993 daily
attendance record. She said that in December 1993, when
counting up the total points an individual had accumulated,
she counted points for the previous 6 months. She testified
that the rolling 6-month period continued, so that Stallworth
would drop points on a monthly basis, as well as gain points
in the current month.8In response to a question byStallworth, Schmidt, despite her answers to Respondent's
counsel, admitted that Stallworth would drop points on a
rolling basis as set out in the point system.I think this record shows that the Respondent is in errorin its argument that the rolling periods stopped as of July 1,
1993, based solely on Schmidt's answers to counsel's leading
questions. I believe the record shows that the rolling period
continued after July 1, 1993. I have, therefore, calculated
Stallworth's point total based on that continuation.Starting on July 1 with 33 points, he did not drop anypoints. The drop of one point for January was built into the
calculation of the 33 points (G.C. Exh. 4). This would have
brought him up to 45 by July 19 (with 4 points for latenessVerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9I note the discrepancy in the dates here, but I ascribe that to cler-ical error. The warning should have been dated on the 19th.10If Respondent's calculations are accurate, as of September 10Stallworth would have had 59 points, the 33 as of July 1 with 16
added in July, and 10 for August. By my calculations, he would
have had 29 points. The September warning fits neither of these
computations. If the Company was following what it claims, no, the
point total would not have been 42, but 59, which would, under the
July 6 memo (G.C. Exh. 4) have resulted in a 3-day suspension.on July 8, and 8 points for absence on July 19). He wasgiven a first warning on July 16 for a total of 45 points.9Then, on August 1 Stallworth's total should be a calcula-tion based on the 33 points accumulated by July 1, adding
the 16 points given in July, but subtracting 15 points for
February, the eldest month in the rolling period, for a total
of 43 points.In August, he picked up 10 more points, but dropped 6points for March, leaving a total of 47.In September, he started with 47, added 5, and deducted18 for April, leaving a total of 34.10In October, he started with 34, received 15, and deducted5 for May, for a total of 44.In November, he started with 44, added 10, and dropped4, for June, totaling 50.Then, in December, he started with 50, accumulated 18,but dropped 16 for July for a total as of December 10 of 52
points, not 74.This total would not have merited even a 3-day suspen-sion, certainly not a 2-week suspension and a 60-day proba-
tionary period. I note that the suspension notice itself (R.
Exh. 1) bears the printed message that during the probation-
ary period ``no points will drop off (the probationer's) pointtotal.'' This makes it even more convincing that the rolling
period had not been discontinued down at least to the time
the figures I have computed show that the suspension would
not have been justified. Then, as of January 1, Stallworth
would have dropped another 10 points, for August, leaving
a total of 42 points at the time of his discharge on January
26.On the basis of these facts, and my calculations ofStallworth's point totals for each month from July 1993 to
January 1994, it is clear that Stallworth's suspension and dis-
charge were not imposed under the point system then in ef-
fect.As far as establishing a motive for this departure from itsplan, the Company has offered only the assertion that the
point system was changed. The only evidence offered to sub-
stantiate this claim was the testimony of Angela Schmidt,
who was really unprepared to respond to technical questions
about a rather complicated system, and whose testimony I
have not credited. The only other evidence dealing with mo-
tivation is that introduced by the General Counsel.I have already found both implicit and direct threats di-rected at Stallworth by Gary Delman and Larry Van De
Velde on January 7, 1994. Delman had spoken to Stallworth
before, during the union campaign, and voiced threats to
him. Then, after the election, and the defeat of the Union,in November, here was Stallworth again, in January, inDelman's office describing himself as ``a witness,'' and
complaining about the point system. Delman's reaction, com-
ing down to Stallworth after the meeting in his office ended,
poking him and threatening to get rid of ``troublemakers'' so
that the Company ``could get back to normal,'' was indic-
ative of continuing animus against the Union, and personal
animus toward Stallworth as a troublemaker.Both Delman and Van De Velde were still in their respec-tive positions, vice president for operations and manufactur-
ing manager, in December 1993 and January 1994.Stallworth's union activity and his loyal support for theUnion is undenied on this record.I, therefore, infer and find that the General Counsel has es-tablished a prima facie case that the real reason for
Stallworth's suspension and discharge was not because he
had accumulated enough points to be suspended and dis-
charged, but that the represented a continuing and menacing
presence of a union loyalist, and, thus, had to be terminated.
Wright Line, supra.Since the Company has not shown that the point systemwas changed to eliminate the rolling period for dropping
points, and since it has offered no other reason for the dis-
ciplining of Aubry Stallworth, I find that the prima facie case
established stands unrebutted, and that the Respondent has
offered no subtantial evidence that Stallworth would have
been disciplined under a correct application of its attendance
policy. This conduct has violated Section 8(a)(1) and (3) of
the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair pactices, I shall recommend that it cease and desist
therefrom, and that it take certain affirmative action designed
to effectuate the polices of the Act. Having found that Re-
spondent first suspended Aubry Stallworth for 2 weeks, then
discharged him in violation of Section 8(a)(1) and (3) of the
Act, I shall recommend that it rescind the suspension and re-
move notice of that suspension from Stallworth's files, and
that it offer to Stallworth immediate reinstatement to his
former, or a substantially equivalent position, and that it
make him whole for the discrimination against him including
the loss of 2 sick leave days by payment of backpay. All
backpay and reimbursement provided herein, with interest,
shall be computed in the the manner described in New Hori-zons for the Retarded, 283 NLRB 1173 (1987), and F.W.
Woolworth Co., 90 NLRB 289 (1995).CONCLUSIONSOF
LAW1. The Respondent, Great Lakes Window, Inc., a Subsidi-ary of Ply Gem Industries, is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. Aluminum, Brick, and Glass Workers InternationalUnion, AFL±CIO is a labor organization within the meaning
of Section 2(5) of the Act.VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
 623GREAT LAKES WINDOW, INC.3. By impliedly threatening its employees with retaliationfor their concerted activities, the Respondent has violated
Section 8(a)(1) of the Act.4. By threatening an employee with discharge for his con-certed and union activities, the Respondent has violated Sec-
tion 8(a)(1) of the Act.5. By suspending and later discharging its employee AubryStallworth, the Respondent has violated Section 8(a)(1) and
(3) of the Act.6. These activities of Respondent have a close and inti-mate relationship to commerce.[Recommended Order omitted from publication.]VerDate 12-JAN-9915:27 Jul 30, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31982apps04PsN: apps04
